Appellate Case: 21-2100     Document: 010110724297         Date Filed: 08/15/2022    Page: 1
                                                                                     FILED
                                                                         United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                            Tenth Circuit

                              FOR THE TENTH CIRCUIT                             August 15, 2022
                          _________________________________
                                                                             Christopher M. Wolpert
                                                                                 Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                            No. 21-2100
                                                      (D.C. No. 2:18-CR-02315-KG-1)
  FRANCISCO ARMANDO MARTINEZ,                                    (D. N.M.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

 Before HARTZ, KELLY, and HOLMES, Circuit Judges.
                   _________________________________

        Francisco Armando Martinez appeals from his conviction for transporting

 illegal aliens, arguing that the district court incorrectly instructed the jury.

 Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

                                     BACKGROUND

        According to the testimony at trial, in April 2018, a group of noncitizens, with

 a guide, crossed the border illegally and walked miles into the United States. When


        *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 21-2100     Document: 010110724297          Date Filed: 08/15/2022     Page: 2



 they reached New Mexico Highway 9, the guide told them that cars would come to

 pick them up. The group waited, hiding behind the berm beside the road, for more

 than two days. Then Mr. Martinez pulled up in a Chevrolet Monte Carlo, a two-door

 sedan. The guide said that the noncitizens should get ready to leave, stating, “[l]ook,

 your ride’s here.” R. at 125 (internal quotation marks omitted). The noncitizens

 emerged from hiding and crossed over a barbed-wire fence. While they were

 approaching, Mr. Martinez opened the door and told them in Spanish something to

 the effect of, “[g]et in, be quiet, . . . and we’ll go.” Id. at 128 (internal quotation

 marks omitted). The car held five noncitizens, one in the front passenger seat and

 four in the rear seat.

        Rather than asking his passengers where they wanted to go, Mr. Martinez told

 them they were going to meet another car in Phoenix. He turned north on

 New Mexico Highway 113, a twenty-mile, two-lane road connecting Highway 9 and

 Interstate 10. About halfway along Highway 113, the car crossed paths with a

 marked Border Patrol truck driving south. Mr. Martinez told his passengers, again in

 Spanish, “[d]on’t worry, don’t be afraid, nothing’s going to happen.” Id. at 130

 (internal quotation marks omitted).

        Seeing that Mr. Martinez’s car was unusually crowded, the Border Patrol

 agents made a U-turn and started following it north. They kept the car in sight while

 Mr. Martinez was on Highway 113 and then while he drove west on Interstate 10 for

 about ten miles until he stopped at a gas station with a convenience store.

 Mr. Martinez parked at a gas pump, told his passengers to wait in the car while he got

                                              2
Appellate Case: 21-2100     Document: 010110724297        Date Filed: 08/15/2022     Page: 3



 some gas, and walked a few steps toward the store. He turned back when the Border

 Patrol agents pulled in behind his car.

       One agent asked Mr. Martinez if he was a United States citizen, and he

 responded affirmatively. The agent then asked if the passengers were Mr. Martinez’s

 family. He said, “no, that he didn’t know them,” id. at 233, that “he was just giving

 them a ride, “ id. at 235, and “that they flagged him down,” id. at 242. The other

 agent asked Mr. Martinez if he could speak to the passengers, so Mr. Martinez

 opened his door and rolled down the passenger-side window. After the agent

 ascertained that the passengers were noncitizens, without papers to be in the United

 States legally, the agents arrested Mr. Martinez and the passengers.

        The government charged Mr. Martinez with one count of conspiracy to

 transport illegal aliens, in violation of 8 U.S.C. § 1324(a)(1)(A)(v)(I), and one count

 of transporting illegal aliens, in violation of 8 U.S.C. § 1324(a)(1)(A)(ii),

 (a)(1)(B)(ii), and (a)(1)(A)(v)(II). Mr. Martinez went to trial before a jury. As

 relevant to this appeal, he requested that the district court give certain jury

 instructions regarding the burden of proof and inferences from circumstantial

 evidence. But the court refused the requested instructions.

        The jury found Mr. Martinez guilty of transporting illegal aliens but not guilty

 of conspiracy. The district court sentenced him to the lesser of 24 days of

 imprisonment or time served and one year of supervised release. Mr. Martinez now

 appeals.



                                             3
Appellate Case: 21-2100    Document: 010110724297        Date Filed: 08/15/2022      Page: 4



                                     DISCUSSION

       Mr. Martinez challenges the district court’s refusal to give his requested

 instructions regarding the burden of proof and inferences to be drawn from

 circumstantial evidence. “We review the District Court’s refusal to give requested

 instructions for abuse of discretion.” United States v. Moran, 503 F.3d 1135, 1146

 (10th Cir. 2007). “To assess whether the court properly exercised its discretion, we

 review the jury instructions de novo to determine whether, as a whole, they

 accurately state the governing law and provide the jury with an accurate

 understanding of the relevant legal standards and factual issues in the case.” Id.

 (internal quotation marks omitted). “We reverse only if prejudice results from a

 court’s refusal to give a requested instruction.” United States v. Faust, 795 F.3d

 1243, 1251 (10th Cir. 2015) (internal quotation marks omitted).

 I.    Burden of Proof

       First, Mr. Martinez challenges Instruction 2, regarding the burden of proof.

 He argues that the district court erred in declining to define “reasonable doubt” as

 “the ‘kind of doubt that would make a person hesitate to act.’” Aplt. Opening Br.

 at 8 (quoting Holland v. United States, 348 U.S. 121, 140 (1954)).

       “[T]he Constitution neither prohibits trial courts from defining reasonable

 doubt nor requires them to do so as a matter of course.” Victor v. Nebraska, 511 U.S.

 1, 5 (1994). “[S]o long as the court instructs the jury on the necessity that the

 defendant’s guilt be proved beyond a reasonable doubt, the Constitution does not

 require that any particular form of words be used in advising the jury of the

                                             4
Appellate Case: 21-2100    Document: 010110724297          Date Filed: 08/15/2022        Page: 5



 government’s burden of proof.” Id. (citation omitted); see also United States v.

 Clifton, 406 F.3d 1173, 1177 (10th Cir. 2005) (“A district court . . . retains

 considerable latitude in instructing juries on reasonable doubt, and fulfills its

 constitutional duty if the charge as a whole correctly conveys the concept of

 reasonable doubt.” (brackets, citation, and internal quotation marks omitted)).

       Here, the district court did not abuse its discretion in rejecting Mr. Martinez’s

 requested instruction. Instruction 2 stated:

              The United States has the burden of proving the Defendant guilty
       beyond a reasonable doubt. The law does not require a defendant to prove
       his innocence or produce any evidence at all. A defendant has an absolute
       right not to testify and may not be compelled to testify. No inference of
       any kind should be drawn from the election of a defendant not to testify,
       and that fact should not be considered by you in any way or even discussed
       in your deliberation. The United States has the burden of proving the
       Defendant guilty beyond a reasonable doubt, and if it fails to do so, you
       must find the Defendant not guilty.

               Proof beyond a reasonable doubt is proof that leaves you firmly
       convinced of the Defendant’s guilt. There are few things in this world that
       we know with absolute certainty, and in criminal cases the law does not
       require proof that overcomes every possible doubt. It is only required that
       the United States’ proof exclude any “reasonable doubt” concerning the
       Defendant’s guilt. A reasonable doubt is a doubt based on reason and
       common sense after careful and impartial consideration of all the evidence
       in the case. If, based on your consideration of the evidence, you are firmly
       convinced that the Defendant is guilty of the crime charged, you must find
       him guilty. If on the other hand, you think there is a real possibility that he
       is not guilty, you must give him the benefit of the doubt and find him not
       guilty.

 R. at 43. The instruction both adequately directed the jury that it was required to

 apply the reasonable-doubt standard and adequately defined the concept of

 reasonable doubt.


                                              5
Appellate Case: 21-2100     Document: 010110724297        Date Filed: 08/15/2022       Page: 6



       In reviewing an instruction containing similar language, we stated, “[t]he

 court’s instruction correctly described the persuasion by which the prosecution must

 convince the trier of all the essential elements of guilt.” Clifton, 406 F.3d at 1178

 (internal quotation marks omitted). We further stated, “the instruction correctly

 explained that the Government need not prove Defendant’s guilt beyond all possible

 doubt,” and that it “then, again correctly, defined reasonable doubt as a doubt based

 upon reason and common sense after careful and impartial consideration of all the

 evidence in the case.” Id. (internal quotation marks omitted). “The district court’s

 instruction, therefore, correctly conveyed the concept of reasonable doubt to the

 jury.” Id. (internal quotation marks omitted). The same is true here.

       Further, in United States v. Petty, we held that “the ‘firmly convinced’

 language, juxtaposed with the insistence that a jury must acquit in the presence of ‘a

 real possibility’ that the defendant is not guilty, is a correct and comprehensible

 statement of the reasonable doubt standard.” 856 F.3d 1306, 1310 (10th Cir. 2017)

 (internal quotation marks omitted). And in United States v. Barrera-Gonzales, we

 upheld a reasonable-doubt instruction that did not include the “hesitate to act”

 formulation. 952 F.2d 1269, 1270-73 (10th Cir. 1992).

       Because Instruction 2 adequately instructed the jury regarding reasonable

 doubt, the district court did not abuse its discretion in declining to give

 Mr. Martinez’s requested burden of proof instruction.




                                             6
Appellate Case: 21-2100     Document: 010110724297          Date Filed: 08/15/2022      Page: 7



 II.    Inferences from Circumstantial Evidence

        Mr. Martinez also challenges Instruction 9, which discussed direct and

 circumstantial evidence and the inferences to be drawn from the evidence.

        In his opening brief, Mr. Martinez argues that the Supreme Court has

 “endorsed the view that when the government’s case rests on circumstantial evidence,

 that evidence ‘must be such as to exclude every reasonable hypothesis other than that

 of guilt.’” Aplt. Opening Br. at 8 (quoting Holland, 348 U.S. at 139). He therefore

 asserts that “the district court was required to instruct the jury sufficiently to instill in

 their minds that a guilty verdict can be rendered only if there are no reasonable

 alternative explanations for the conduct.” Id. at 9. In his reply brief, however, he

 disclaims any intent to argue “that the district court was required to give an

 instruction that circumstantial evidence must be such as to exclude every reasonable

 hypothesis other than guilt.” Aplt. Reply Br. at 4. And understandably so, as

 Holland rejected that proposition. See Holland, 348 U.S. at 139-40 (“[T]he better

 rule is that where the jury is properly instructed on the standards for reasonable

 doubt, such an additional instruction on circumstantial evidence is confusing and

 incorrect.”). Instead, he clarifies that “he contends that in light of the Court’s refusal

 to give the preferred reasonable-doubt language, the Supreme Court’s precedent

 suggests that additional instruction on circumstantial evidence is warranted and

 indeed necessary.” Aplt. Reply Br. at 4-5. He faults the district court for not

 including in Instruction 9 a directive to avoid speculation and a reference to the

 reasonable-doubt standard.

                                               7
Appellate Case: 21-2100     Document: 010110724297         Date Filed: 08/15/2022    Page: 8



        Mr. Martinez asserts that “[t]he jury should have been instructed, as [he]

 requested, that the jury’s inferences must be more than speculation and conjecture—

 that they instead must flow from logical and probabilistic reasoning.” Aplt. Opening

 Br. at 9. But Instruction 9 adequately conveyed these concepts to the jury. It

 instructed that “you are permitted to draw reasonable inferences from the testimony

 and exhibits, inferences you feel are justified in the light of common experience.”

 R. at 52. It continued, “[a]n inference is a conclusion that reason and common sense

 may lead you to draw from facts which have been proved.” Id. And then it reiterated

 that inferences must be reasonable and the jury must reach conclusions based on

 “reason and common sense.” Id. These instructions sufficiently indicated to the jury

 that it should not employ speculation. See United States v. Flonnory, 630 F.3d 1280,

 1285 (10th Cir. 2011) (holding that a speculation instruction was unnecessary where

 the jury was instructed it must view the evidence reasonably).

        Further, Mr. Martinez asserts that Instruction 9 should have referred to the

 reasonable-doubt standard. But in more than one-third of the instructions (eight out

 of a total of twenty-one instructions), the district court referred to the

 reasonable-doubt standard. One of those references came at the beginning of

 Instruction 10, immediately following Instruction 9. Because the instructions as a

 whole adequately conveyed the requirement that the government satisfy the

 reasonable-doubt standard, Mr. Martinez has not demonstrated the district court erred

 in declining to include another reference to reasonable doubt in Instruction 9. See id.



                                              8
Appellate Case: 21-2100     Document: 010110724297         Date Filed: 08/15/2022    Page: 9



 (“It is not error to refuse to give a requested instruction if the same subject matter is

 adequately covered in the general instructions.” (internal quotation marks omitted)).

        For these reasons, the district court did not abuse its discretion in declining to

 give Mr. Martinez’s requested inferences instruction.

                                     CONCLUSION

        We affirm the district court’s judgment.


                                              Entered for the Court


                                              Paul J. Kelly, Jr.
                                              Circuit Judge




                                             9